      Case 5:18-cv-00767-BLF Document 177 Filed 02/12/20 Page 1 of 4



 1   J. DAVID HADDEN (CSB No. 176148)               MICHAEL A. SHERMAN (SBN 94783)
     dhadden@fenwick.com                            masherman@stubbsalderton.com
 2   SAINA S. SHAMILOV (CSB No. 215636)             JEFFREY F. GERSH (SBN 87124)
     sshamilov@fenwick.com                          jgersh@stubbsalderton.com
 3   TODD R. GREGORIAN (CSB No. 236096)             SANDEEP SETH (SBN 195914)
     tgregorian@fenwick.com                         sseth@ stubbsalderton.com
 4   RAVI R. RANGANATH (CSB No. 272981)             WESLEY W. MONROE (SBN 149211)
     rranganath@fenwick.com                         wmonroe@stubbsalderton.com
 5   SHANNON E. TURNER (CSB No. 310121)             STANLEY H. THOMPSON, JR. (SBN
     sturner@fenwick.com                            198825)
 6   CHIEH TUNG (CSB No. 318963)                    sthompson@stubbsalderton.com
     ctung@fenwick.com                              VIVIANA B. HEDRICK (SBN 239359)
 7   FENWICK & WEST LLP                             vhedrick@stubbsalderton.com
     Silicon Valley Center                          STUBBS ALDERTON MARKILES, LLP
 8   801 California Street                          15260 Ventura Boulevard, 20TH Floor
     Mountain View, CA 94041                        Sherman Oaks, CA 91403
 9   Telephone:     650.988.8500                    Telephone:    (818) 444-4500
     Facsimile:     650.938.5200                    Facsimile:    (818) 444-4520
10
     Attorneys for AMAZON.COM, INC.,                Attorneys for PERSONALWEB
11   AMAZON WEB SERVICES, INC., and                 TECHNOLOGIES, LLC
     TWITCH INTERACTIVE, INC.                       [Additional Attorneys listed below]
12
                                    UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15
     IN RE PERSONALWEB TECHNOLOGIES,                 Case No.: 5:18-md-02834-BLF
16   LLC, ET AL., PATENT LITIGATION
                                                     Case No.: 5:18-cv-00767-BLF
17   AMAZON.COM, INC., and AMAZON WEB
     SERVICES, INC.,                                 Case No.: 5:18-cv-05619-BLF
18
                      Plaintiffs
19         v.
                                                     STIPULATION AND [PROPOSED]
     PERSONALWEB TECHNOLOGIES, LLC and               ORDER REGARDING BRIEFING
20                                                   SCHEDULE FOR AMAZON.COM,
     LEVEL 3 COMMUNICATIONS, LLC,
                                                     INC., AMAZON WEB SERVICES, INC.,
21                    Defendants,                    AND TWITCH INTERACTIVE, INC.’S
                                                     MOTION FOR ATTORNEYS’ FEES
22                                                   AND BILL OF COSTS
     PERSONALWEB TECHNOLOGIES, LLC and
23   LEVEL 3 COMMUNICATIONS, LLC,

24                    Plaintiffs,
           v.
25
     TWITCH INTERACTIVE, INC.,
26
                      Defendant.
27

28
     STIP. AND PROPOSED ORDER RE MOTION FOR                         CASE NOS.: 5:18-md-02834-BLF,
     ATTORNEYS’ FEES AND BILL OF COSTS                   5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 177 Filed 02/12/20 Page 2 of 4



 1          Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”), Twitch

 2   Interactive, Inc. (“Twitch”), and PersonalWeb Technologies, LLC (“PersonalWeb”) stipulate as

 3   follows:

 4          WHEREAS, the Court issued under seal, on February 3, 2020, its Order Granting in Part

 5   and Denying in Part Amazon’s Motion for Summary Judgment; Granting Twitch’s Motion for

 6   Summary Judgment; Denying Amazon’s Motion for Judgment on the Pleadings;

 7          WHEREAS, on February 3, 2020, the Court entered final judgment of noninfringement in

 8   favor of Amazon and Twitch, and against PersonalWeb and Level 3 Communications (No. 5:18-

 9   cv-00767-BLF, Dkt. 176; No. 5:18-cv-05619-BLF, Dkt. 83);

10          WHEREAS, per Fed. R. Civ. P. 54(d)(1)-(2) and L.R. 54, Amazon’s and Twitch’s deadline

11   to file a motion for attorneys’ fees and related expenses, and bill of costs (collectively, the “Fees

12   Motion”) is currently February 18, 2020;

13          WHEREAS, the parties have agreed to a modified briefing schedule for the Fees Motion as

14   follows:

15
                             Briefing                                        Deadline
16

17      Fees Motion                                         March 18, 2020

18      PersonalWeb’s Opposition                            May 1, 2020

19      Amazon’s and Twitch’s Reply                         May 22, 2020

20      Hearing on the Fees Motion                          June 11, at 9:00 a.m.

21          BASED ON THE FOREGOING, THE PARTIES HEREBY STIPULATE as follows:

22          1. Amazon and Twitch shall have up until March 18, 2020 to file the Fees Motion;

23          2. PersonalWeb shall have up until May 1, 2020 to oppose the Fees Motion;

24          3. Amazon and Twitch shall have up until May 22, 2020 to file its reply in support of its

25              Fees Motion; and

26          4. The Fees Motion shall be heard on June 11, 2020, or on another date the Court deems

27              proper.

28

      STIP. AND PROPOSED ORDER RE MOTION FOR                                CASE NOS.: 5:18-md-02834-BLF,
      ATTORNEYS’ FEES AND BILL OF COSTS               1          5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 177 Filed 02/12/20 Page 3 of 4



 1                                             Respectfully submitted,

 2   Dated: February 12, 2020                  FENWICK & WEST LLP

 3
                                               By: /s/ Chieh Tung
 4                                                 J. DAVID HADDEN (CSB No. 176148)
                                                   dhadden@fenwick.com
 5                                                 SAINA S. SHAMILOV (CSB No. 215636)
                                                   sshamilov@fenwick.com
 6                                                 RAVI R. RANGANATH (CSB No. 272981)
                                                   rranganath@fenwick.com
 7                                                 SHANNON E. TURNER (CSB No. 310121)
                                                   sturner@fenwick.com
 8                                                 CHIEH TUNG (CSB No. 318963)
                                                   ctung@fenwick.com
 9
                                                   Attorneys for AMAZON.COM, INC., and
10                                                 AMAZON WEB SERVICES, INC.

11   Dated: February 12, 2020                  FENWICK & WEST LLP
12
                                               By: /s/ Todd R. Gregorian
13                                                 TODD R. GREGORIAN (CSB No. 236096)
                                                   tgregorian@fenwick.com
14
                                                   Attorneys for TWITCH INTERACTIVE, INC.
15

16   Dated: February 12, 2020                  STUBBS, ALDERTON & MARKILES, LLP

17
                                               By: /s/ Viviana Boero Hedrick
18                                                     MICHAEL A. SHERMAN
                                                       JEFFREY F. GERSH
19                                                     SANDEEP SETH
                                                       WESLEY W. MONROE
20                                                     STANLEY H. THOMPSON, JR.
                                                       VIVIANA BOERO HEDRICK
21                                                     ATTORNEYS FOR DEFENDANTS

22                                             MACEIKO IP

23                                                    Theodore S. Maceiko (SBN 150211)
                                                      ted@maceikoip.com
24                                                    MACEIKO IP
                                                      420 2nd Street
25                                                    Manhattan Beach, California 90266
                                                      Telephone:     (310) 545-3311
26                                                    Facsimile:     (310) 545-3344

27                                                    Attorneys for
                                                      PERSONALWEB TECHNOLOGIES, LLC
28

      STIP. AND PROPOSED ORDER RE MOTION FOR                          CASE NOS.: 5:18-md-02834-BLF,
      ATTORNEYS’ FEES AND BILL OF COSTS           2        5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 177 Filed 02/12/20 Page 4 of 4



 1                                             ATTESTATION

 2            The undersigned attests that concurrence in the filing of the foregoing document was

 3   obtained from all of its signatories.

 4   Dated: February 12, 2020                     FENWICK & WEST LLP

 5
                                                 /s/ Chieh Tung
 6                                               Chieh Tung
                                                 Attorney for AMAZON.COM, INC., and AMAZON
 7                                               WEB SERVICES, INC.
 8

 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11   Dated:
                                                 Honorable Beth Labson Freeman
12                                               United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP. AND PROPOSED ORDER RE MOTION FOR                             CASE NOS.: 5:18-md-02834-BLF,
      ATTORNEYS’ FEES AND BILL OF COSTS             3         5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
